Citation Nr: 0410423	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a hernia.

2.  Entitlement to service connection for otitis externa.

3.  Entitlement to service connection for asbestos related lung 
disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1972 to 
October 1974.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Little Rock, Arkansas (RO).  

For the reasons indicated below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  In particular, VA's statutory "duty 
to notify" requires that VA notify a claimant of which portion of 
the information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the file reveals that there is no notice to the 
veteran of the division of responsibilities between him and VA in 
obtaining evidence relevant to the service connection claims 
currently on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held 
that the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as 
contrary to the statutory authority, 38 U.S.C.A. § 5103(b).  Thus, 
if, as here, the record has a procedural defect with respect to 
the notice required under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not show 
that the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the Board is no longer in a position to remedy 
the procedural deficiency on its own.  

The Board also notes that the veteran testified at his November 
2003 hearing that he does not currently have, and did not have in 
service, otitis externa.  Rather, he testified, he incurred 
tinnitus in service that has continued to bother him.  The issue 
of entitlement to service connection for tinnitus was denied by 
the RO in an August 2003 rating decision, and the veteran was 
notified of the denial later in August 2003.  No additional 
correspondence has been received from the veteran on the issue of 
service connection for tinnitus, and that issue is not currently 
before the Board.  However, it appears from the veteran's November 
2003 testimony that he may want to withdrawn the issue of 
entitlement to service connection for otitis externa, and appeal 
the November 2003 denial of entitlement to service connection for 
tinnitus.

Based on the above, this case is being remanded for the following 
actions:  

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) must be fully complied with and satisfied, 
to include notifying the veteran of what action, if any, will be 
taken by VA with respect to evidentiary development to 
substantiate the veteran's claims on appeal and what is the 
responsibility of the veteran.  Additionally, the RO should 
ascertain based on any additional evidence received since the last 
adjudication of the claim whether a VA examination under the 
provisions of 38 C.F.R. § 3.159(c) (2003) is warranted.

2.  The veteran should be contacted to clarify whether he wishes 
to withdraw the issue of entitlement to service connection for 
otitis externa and/or appeal the issue of entitlement to service 
connection for tinnitus.  Any response from the veteran should be 
in writing and associated with the claims file. 

3.  If any additional evidence is subsequently received by VA, the 
RO should then readjudicate all of the veteran's service 
connection claims still on appeal, taking into consideration any 
and all evidence that has been added to the record since its last 
adjudicative action.  If any of the benefits sought on appeal 
remains denied, the veteran should be provided a Supplemental 
Statement of the Case and given an appropriate opportunity to 
respond.  Thereafter, the case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



